DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a fixing unit including a film in a tubular shape, a heating member disposed in a space surrounded by the film, and a roller forming a fixing nip portion together with the heating member via the film, wherein the fixing unit is configured to heat and fix the toner image formed on the recording material onto the recording material at the fixing nip portion; and
a blower unit configured to blow air around the roller, wherein, in a case of continuous printing that forms toner images on a plurality of continuously conveyed recording materials in a state that a surface temperature of the roller is lower than a predetermined temperature, a fan stop period and a fan operation period are set, wherein, during the fan stop period, the blower unit is stopped and an interval between a preceding recording material and a subsequent recording material is widened, and wherein, during the fan operation period, the blower unit is in operation and the interval is narrower than the interval during the fan stop period;
Regarding independent claim 11, wherein the image forming apparatus includes a blower unit and a fixing unit, wherein the fixing unit includes a film in a tubular shape, a heating 
heating and fixing, by the fixing unit, the toner image formed on the recording material onto the recording material at the fixing nip portion;
blowing air around the roller by the blower unit; and
setting, in a case of continuous printing that forms toner images on a plurality of continuously conveyed recording materials in a state that a surface temperature of the roller is lower than a predetermined temperature, a fan stop period and a fan operation period, wherein, during the fan stop period, the blower unit is stopped and an interval between a preceding recording material and a subsequent recording material is widened, and wherein, during the fan operation period, the blower unit is in operation and the interval is narrower than the interval during the fan stop period; and,
Regarding independent claim 12, wherein the image forming apparatus includes a blower unit and a fixing unit, wherein the fixing unit includes a film in a tubular shape, a heating member disposed in a space surrounded by the film, and a roller forming a fixing nip portion together with the heating member via the film, the method comprising:
heating and fixing, by the fixing unit, the toner image formed on the recording material onto the recording material at the fixing nip portion;
blowing air around the roller by the blower unit; and
setting, in a case of continuous printing that forms toner images on a plurality of continuously conveyed recording materials in a state that a surface temperature of the roller is lower than a predetermined temperature, a fan stop period and a fan operation period, wherein, during the fan stop period, the blower unit is stopped and an interval between a preceding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Midorikawa, U.S.P.G. Pub. No. 2020/0387102, teaches that if fan operation is tied to sheet intervals, a sheet length measurement device is needed.  Okada et al., U.S.P.G. Pub. No. 2018/0290852, teaches that no fan is needed when the sheet interval is longer, but a fan may be used anyway.  Tsuji et al., U.S.P.G. Pub. No. 2013/0094877, teaches blowing when the sheet is in the nip, or when it is likely to curl, so that despite a sheet interval, the blowing period is maximized.  Chiyoda, U.S.P.G. Pub. No. 2013/0051826, teaches avoiding using an air separator when the next sheet doesn’t need it in order to avoid wasteful cooling.  Kawamata et al., JP 2012-081709, teaches that when the interval between jobs is small, a fan operation counter is reset in order to avoid overheating.  Inoue, U.S.P.G. Pub. No. 2011/0008087, teaches a sheet stack cooler that shuts off when the interval between sheets is wide in order to reduce noise and power consumption.  Suzuki, JP 2009-237203, teaches a fixing roller end cooler that uses a fan so that the sheet interval is maintained, thereby avoiding a decrease in productivity.  Kuwabara, U.S.P.G. Pub. No. 2002/0085856, teaches stopping a sheet at a resist roller while a fan runs, thereby increasing the sheet interval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852